DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (a biodegradable magnesium-reinforced polymer composite) in the reply filed on 01/11/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  The drawings must show every feature of the invention specified in the claims; therefore, the magnesium-reinforced polymer composite comprising a magnesium framework having a surface in a form of a mesh and/or struct, and a polymer sheet applied to the surface of the frame work (claim 10), the magnesium-reinforced polymer composite comprising the magnesium framework formed of a mesh and comprising polymer in dry form embedded in pores and openings formed in the mesh (claim 11), the magnesium-reinforced polymer composite comprising the magnesium framework formed of a strut comprising polymer in dry form formed along a perimeter of the strut (claim 12), and the composite being a biomedical implant for dental, craniofacial and/or orthopedic applications (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, which sets forth the parameter of “the mesh comprises polymer in dry form embedded in pores and openings formed in the mesh”; however, this parameter is found to be confusing, since it is not clear if the “polymer in dry form” is the same polymeric structure as the “polymer sheet”, set forth on the last line of independent claim 10, from which claim 11 depends, or if it is a different/separate and additional polymer, in addition to the polymer sheet.  Furthermore, it is not clear if the “polymer in the dry form” is actually part of the final structure of the composite material, or if it is an intermediate step/product used in the formation of the final biodegradable magnesium-reinforced polymer composite product.  Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 12, which sets forth the parameter of “the strut comprises polymer in dry form formed along a perimeter of the strut”; however, this parameter is found to be confusing, since it is not clear if the “polymer in dry form” is the same polymeric structure as the “polymer sheet”, set forth on the last line of independent claim 10, from which claim 12 depends, or if it is a different/separate and additional polymer, in addition to the polymer sheet.  Furthermore, it is not clear if the “polymer in the dry form” is actually part of the final structure of the composite material, or if it is an intermediate step/product used in the formation of the final biodegradable magnesium-reinforced polymer composite product.  Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claims 14 and 15, it is not clear what, if any additional structural limitations, the parameters set forth in these claims, impart on the structure of the final product. The parameters set forth in the claims merely seem to recite intended use/functional language, however does not include any additional structure which would be needed in order to meet said function/intended use.  Furthermore, regarding claim 15, is it not clear if the “bone graft material” is actually part of the final structure of the claimed invention of a biodegradable magnesium-reinforced polymer composite product, or is a separate/different product/structure; and if it is part of the final structure of the claimed invention, then it is further unclear how exactly it relates to/is structurally part of the biodegradable magnesium-reinforced polymer composite product. Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claims indefinite.

Examiner’s Notes
It is to be noted that the elected invention that is currently being examine is “A biodegradable magnesium-reinforced polymer composite”; and it is further to be noted that in device/apparatus claims, such as the claims directed toward the currently elected invention, only the claimed structure of the final device bears patentable weight, and intended use/functional language and/or auxiliary/additional products are considered to the extent that they further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doty (US PG Pub. 2007/0270940).
Regarding claim 10, Doty discloses a biodegradable, magnesium-reinforced polymer composite comprising a magnesium framework having a surface, in a form selected from the group consisting of mesh, strut and strut-style support; and a polymer sheet applied to the surface of the magnesium framework ([0015]; [0016]; [0019] & [0034]).
Regarding claim 11, Doty discloses the composite of claim 10, wherein the mesh comprises polymer in dry form embedded in pores and openings formed in the mesh ([0034], Lines 5-8; [0035] & [0036] – to clarify, since the magnesium wire mesh is encased in/by the polymer, and then formed into sheets; any pores/openings of the wire mesh would contain/be embedded with the polymer in the sheets of the composite, thereby meeting the claim).
Regarding claim 12, Doty the composite of claim 10, wherein the strut comprises polymer in dry form formed along a perimeter of the strut ([0034], Lines 1-4).
Regarding claim 13, Doty discloses the composite of claim 10, wherein the polymer sheet is selected from the group consisting of poly-L-lactic acid, poly-D-lactic acid, polyethylene glycol, and blends and mixtures thereof ([0018] & [0032]).
Regarding claims 14 and 15, Doty discloses the composite of claim 10, wherein said composite is a biomedical implant device for craniofacial/orthopedic applications, include configured to contain bone graft material and fixate complex craniofacial bone fractures ([0019] – to clarify, Doty discloses a biodegradable, magnesium-reinforced polymer composite stent, which is a biomedical implant device; and said stent would be capable of meeting, i.e. has the physical structural ability to meet, the above mentioned intended use of being a craniofacial/orthopedic implant, configured to contain bone graft material and fix complex craniofacial bone fractures, such as a fracture of the condylar process of a mandible; therefore the device/implant of Doty reads on the claim).


Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boismier et al. (US PG Pub. 2008/0082162), hereinafter Boismier.
Regarding claim 10, Boismier discloses a biodegradable, magnesium-reinforced polymer composite comprising a magnesium framework having a surface, in a form selected from the group consisting of mesh, strut and strut-style support, illustrated in Figure 1; and a polymer sheet (16) applied to the surface of the magnesium framework ([0069], Lines 1-5 & [0090]).
Regarding claim 11, Boismier discloses the composite of claim 10, wherein the mesh comprises polymer in dry form embedded in pores and openings formed in the mesh ([0089], Lines 8-9 & [0090], Lines 1-2 – to clarify, the device, as illustrated in figure 1 can be classified has having a mesh configuration, and it is stated that the mesh/struts can include pores/openings on the surface, which would embed the polymer of the overlying erosion modifying layer, thereby meeting the claim).
Regarding claim 12, Boismier discloses the composite of claim 10, wherein the strut comprises polymer in dry form formed along a perimeter of the strut, illustrated in Figures 5A-6B ([0077]).
Regarding claim 13, Boismier discloses the composite of claim 10, wherein the polymer sheet is selected from the group consisting of poly(lactic-co-glycolic acid), poly-L-lactic acid, poly-D-lactic acid and blends and mixtures thereof ([0090], Lines 5-10).
Regarding claims 14 and 15, Boismier discloses the composite of claim 10, wherein said composite is a biomedical implant device for craniofacial/orthopedic applications, include configured to contain bone graft material and fixate complex craniofacial bone fractures, illustrated in Figure 1 (to clarify, the device of Boismier is discloses/illustrated as a biodegradable, magnesium-reinforced polymer composite stent, which is a biomedical implant device; and said stent would be capable of meeting, i.e. has the physical structural ability to meet, the above mentioned intended use of being a craniofacial/orthopedic implant, configured to contain bone graft material and fix complex craniofacial bone fractures, such as a fracture of the condylar process of a mandible; therefore the device/implant of Boismier reads on the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774